                   Case: 4:18-cv-01666-AGF Doc. #: 9 Filed: 01/22/19 Page: 1 of 3 PageID #: 47
           •
  U.S. Department of Justice                                                               PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                           See instructions for "Service of Process by U.S. Marshal"


   PLAINTIFF                                                                                                                 COURT CASE NUMBER
   BILLY RUSSELL, JR.                                                                                                       4: 18cv 1666 AGF
   DEFENDANT
   SHAWN BIRDSONG
                        NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE 0

       SERVE {Officer Shawn Birdsong, in his individual capacity, St. Charles County Police Department
          AT   ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

                         101 Sheriff Dierker Court, O'Fallon, MO 63366
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                   Number of process to be
  ------------------                                                                                                    served with this Form 285

                  !;illy Russell, Jr., #2018120915                                                                      Number of parties to be
                   ST. CHARLES COUNTY DEPARTMENT OF CORRECTIONS                                                         served in this case
                   301 N. Second Street
                   St. Charles, MO 63301                                                                                Check for service
                  L                                                       ------------------
                                                                                                                        on U.S.A.
                                                                                                                     ----------~-------------

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDl11NG SERVICE (Include Business and Alternate Addresses.
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                       Fold




                                                                                                                                                               ,.....,   c:
                                                                                                                                                               =         (/)

                                                                                           I&] PLAINTIFF            TELEPHONE NUMBER                    DATE    '""-
                                                                                                                                                                  I.
                                                                                           D   DEFENDANT             314-244-7900                       112119'.)

                                                 E OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THis:mN@i{1i
   I acknowledge receipt for the total
   number of process indicated.
   (Sign only for USM 285 if more
   than one USM 285 is submitted)
                                            Total Process


                                            _j__
                                                            Or AA
                                                            District of


                                                            No._
                                                                             District to
                                                                             ServA /\

                                                                             N~--
                                                                                                 Signature of Authorized USMS Deputy or Clerk




   I hereby certify and return that I~ have personally served ,0 have legal evidence of service, 0 have executed as shown in "Remarks", the process described
   on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

       0   I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                    0    A person of suitable age and discretion
                                                                                                                                    then residing in defendant's usual place
                                                                                                                                    of abode
   Address (complete only different than shown above)                                                                           Date                   Time




   Service Fee           Total Mileage Charges Forwarding Fee             Total Charges          Advance Deposits       Amount


 I 6s. ~~ '""j'/'i.";y,.)                                                                                               (Amount of R~fund"l




   REMARKS:




   PRIOR EDITIONS                    PRINT 5 q(fPtES:. I. CLERK OF THE COURT                                                                               FORM USM-285
   MAYBE USED                                          2. USMS RECORD                                                                                           Rev. 12/15/80
                                                       3. NOTICE OF SERVICE                                                                                   Automated 01/00
                                                            4. BILLING STATEi\·IENT'': To be returned iO the U.S. i\·1dr$hal with payment,
                                                            if any amount is owed. Please r~mit pr@1ptly payable to U.S. Marsha!.
                                                            5. ACKNOWLEDGMENT OF RECEIPT
          Case: 4:18-cv-01666-AGF Doc. #: 9 Filed: 01/22/19 Page: 2 of 3 PageID #: 48


AO 440 (Rev. 12/09) Summons in a Ci ii Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District of Missouri

                    BILLY RUS ELL, JR.
                                                                  )
                                                                  )
                             Plain if!
                                                                  )
                           v.                                     )       Civil Action No. 4:18cv1666 AGF
                     SHAWN Bl DSONG                               )
                                                                  )
                            Defen ant                             )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addr ss) Officer Shawn Birdsong, in his individual capacity
                                   St. Charles County Police Department
                                   101 Sheriff Dierker Court
                                   O'Fallon, MO 63366




          A lawsuit has been 1led against you.

         Within 21 days afte         service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a U        ited States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you m           st serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil P       ocedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address ar          : Billy Russell, Jr.
                                        #2018120915
                                        ST. CHARLES COUNTY DEPARTMENT OF CORRECTIONS
                                        301 N. Second Street
                                        St. Charles, MO 63301


       If you fail to respo , judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your ans er or motion with the court.



                                                                             CLERK OF COURT


Date:              01102/2019                                                                Isl Katie Spurg
          Case: 4:18-cv-01666-AGF Doc. #: 9 Filed: 01/22/19 Page: 3 of 3 PageID #: 49

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:18cv1666 AGF

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at {place)
                                                                                   ~------------------

                                                                                  on (date)                         ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                ~---------


                                                               ' a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or
                        --------
           0 I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on {date)                         ; or

           0 I returned the summons unexecuted because                                                                            ; or

           0 Other {specify):




           My fees are$                            for travel and $                for services, for a total of$           0.00


           I declare. under penalty of perjury that this information is true.


 Date:
                                                                                        Server's signature



                                                                                       Printed name and title




                                                                                         Server's address

 Additional information regarding attempted service, etc:
